Citation Nr: 1829359	
Decision Date: 06/01/18    Archive Date: 06/27/18

DOCKET NO.  111-57 79	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and granddaughter (observer)


ATTORNEY FOR THE BOARD

S. Finn, Counsel
INTRODUCTION

The Veteran had active service from October 1962 to July 1968.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from April 2007 and June 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified at a videoconference hearing before the Undersigned in April 2018.  A transcript of the hearing is of record.

Bilateral hearing loss was initially denied in a May 2007 rating decision.  The Veteran submitted additional private treatment records within a year following the May 2007 rating decision.  In June 2009, the RO rendered another rating decision after review of these private records.  No decision became final before the notice of disagreement (NOD), which was filed in July 2009.  The statement of the case (SOC) was issued in May 2011 and a Form 9 was received the same month.  Therefore, the hearing loss issue is not "new and material evidence" but an original service connection claim.  The issue has been rephrased on the title page, accordingly.

The Veteran withdrew his claim for service connection for skin cancer duing the April 2018 Board hearing.  (See April 2018 Hearing Transcript p. 1).  Therefore, this issue is no longer on appeal.  See 38 U.S.C. § 7105; 38 C.F.R. § 20.204.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The VA rating decision dated May 14, 2007 indicated that both the service treatment records (STRs) from October 1962 to July 1968 and the Veteran's 201 Military Personnel File was available for review.  However, they are no longer part of the record available for electronic review.  These records must be scanned into VBMS before any additional decisions can be made.

The April 2007 VA examination is inadequate.  The examiner opined that he would have to resort to speculation to determine the etiology of the Veteran's hearing loss.  His rationale was premised on the fact that there was no hearing test at separation and also because he worked in a noisy environment after discharge.  The examiner did not address the Veteran's lay testimony that he ruptured his ear drum and that he wore no hearing protection during service.  Specifically, he contends that a soldier discharged his weapon behind him causing a rupture in March 1968.  Further, the Veteran states that he wore hearing protection post-service while he worked at a steel mill, but didn't wear hearing protection during service.  On remand, the RO must obtain another VA examination.

With regards to the tinnitus the private treatment records for Brookwood ENT (ears, nose, and throat) Associates reflect that he had chronic tinnitus especially in the right ear.  Yet, at VA examination the examiner indicated that he did not have tinnitus.  Further, the Veteran testified that he recalled that he started to have ringing in his ears a few years ago.  (See Hearing Transcript p. 6).   However, the Veteran stated onset was during service on his claims form.  On remand, another VA examination is warranted to clarify the diagnosis and onset of tinnitus.

Finally, to ensure completeness of the record, the RO should obtain all outstanding VA treatment records (clinics in Childersburg and Birmingham).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any relevant VA treatment records that have not already been associated with the claims file.

2.  Make arrangements to obtain the information necessary from the Veteran to obtain any private treatment records not already associated with the claims file.

3.  Associate the STRs and 201 Military Personnel File with the electronic claims file.

4.  Arrange for an appropriate VA examiner to review the Veteran's claims folder and provide an opinion concerning the Veteran's hearing loss and tinnitus.  The entire claims file and a copy of this remand must be made available to and reviewed by the examiner.

(a) The examiner should provide an opinion as to whether the Veteran's hearing loss had its clinical onset during active service is related to any incident of active service, to include noise exposure and an ear drum rupture in March 1968. 

(b) The examiner should provide an opinion as to whether the Veteran's tinnitus had its clinical onset during active service is related to any incident of active service, to include noise exposure and an ear drum rupture in March 1968.

The examiner must provide a complete rationale for his/her opinions.

5.  Review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner(s) if all questions posed are not answered. 

6.  Finally, readjudicate the claims on appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




